Citation Nr: 1043769	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-37 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in January 2010 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above VARO; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he has PTSD due to personal assaults 
inflicted by drill sergeants on several occasions while he was in 
boot camp.  

Service connection for PTSD requires a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f).  With respect to 
claims for service connection for PTSD based upon non-combat 
personal assault in service, 38 C.F.R. § 3.304(f)(3) (2010) 
provides additional procedural safeguards and considerations 
which must be addressed prior to an adjudication of a claim.  The 
Board notes that the notice requirements of that regulation were 
fulfilled by the RO in July 2005.

Cases involving allegations of a personal assault fall within the 
category of situations in which it is not unusual for there to be 
an absence of service records documenting the events of which the 
veteran complains.  Therefore, evidence from sources other than 
the Veteran's service records may be used to corroborate an 
account of a stressor incident.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).  Examples of such evidence include, 
but are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

In 2005 the Veteran submitted a statement regarding his PTSD and 
the in-service assaults.  He wrote that he did not tell anyone of 
the abuse he suffered until 2003, that none of his fellow 
recruits had  made any effort to help him, and that some had 
participated in some of the abuse.  According to the Veteran's 
statements, one drill instructor slapped, punched, and kicked him 
repeatedly.  The Veteran further stated that during the course of 
recruit training he was choked, kicked, suspended from a three-
story platform, threatened with bayonets, cut and scraped with 
bayonets, and had his clothing set on fire while confined to a 
small space.

In one specific incident, the Veteran asserts he was shoved into 
a locker and was forced to stay in there for an hour.  On two 
other occasions, he was shoved into a locker while his socks were 
lit on fire.  There were several occasions, including after the 
second and third locker incidents, when the drill sergeants 
ganged up and took turns kicking the Veteran.  During pugil stick 
training the Veteran was forced to fight four other recruits in a 
row while the others only had to fight one other recruit.  He 
also had to continue to fight after his helmet fell off.  There 
was also a drill sergeant who punched the Veteran repeatedly in 
the stomach during inspection of the bunks on several occasions, 
causing a five-inch bruise to form.

The Veteran also described an incident in which a sergeant told 
him he was mopping the latrine too slowly.  The sergeant then 
forced the Veteran to put the mob handle into his rectum and to 
continue mopping.  Two weeks later the same thing happened again.  
After each occurrence there was blood in his underwear for a 
couple of days and bleeding during bowel movements.  There were 
also incidents in which drill instructors dangled the Veteran by 
his ankles from the top of a stairwell in a three-story building.  
When he resisted, they threatened to drop him off the side.  The 
Veteran once vomited in the latrine without permission ten days 
after being dangled off the stairs.  As punishment, he was forced 
to run stairs.

In addition. one drill sergeant disciplined the Veteran by 
holding a knife up to his neck.  On various occasions his neck 
was scraped or pricked with the knife.  If he was bleeding, he 
was sent to the latrine to make it stop.  When he was still 
bleeding after this, he was forced to run up and down stairs for 
15 to 30 minutes, which he feels ultimately made his knees fail.  
Since that time the Veteran has had an aversion to anything that 
is sharp, and cutting things like food can make it impossible for 
him to think straight.

The Veteran also said he was also the victim of a "blanket 
party" in which other Marines covered him with a blanket and hit 
him with sucks stuffed with bars of soap or tins of shoe polish.  
In another incident he was beat up by members of another platoon 
while members of his own platoon stood by.  His platoon guide 
later told the Veteran that a drill instructor had ordered the 
blanket parties and planned the assault by members of the other 
platoon.

He further alleged that he was exposed to fumes from ammonia for 
longer than other members of the platoon in an incident in which 
they were herded into the shower and forced to do squats while 
ammonia was poured in.  His chest hurt and his throat burned for 
some time afterwards.  The Veteran was also exposed to tear gas 
during training when a drill instructor tore his gas mask off.

The Veteran wrote that after service he had alcohol problems and 
nightmares related to his experiences at boot camp.  He became 
withdrawn after boot camp, did not see his family for two years, 
and stopped communicating with friends.  He was depressed for 
many years after his service, and did not stay in touch with his 
family.  When he was in training to become a police officer after 
service, he had difficulty because of his experiences in Marine 
boot camp.  He said he continues to isolate himself, and he wrote 
that he had ruined every romantic relationship he has been in 
since high school.  He also continues to have anger problems and 
to be irritable.

The record shows that the Veteran began VA psychiatric treatment 
in December 2003.  At January 2004 treatment he discussed how he 
was mistreated during boot camp.

The Veteran had also been treated at the Vet Center.  In April 
2005 a staff psychiatrist, Dr. O, and a psychology intern, Dr. K, 
wrote that the Veteran had received individual counseling for 11 
months.  His complaints included nightmares, intrusive memories 
and flashbacks of traumatic events in service, hypervigilance and 
fear of being attacked, poor concentration, lack of energy and 
motivation, anxiety, sleep problems, fear of association with 
others, withdrawal, anger, and persistent digestive problems.  

Drs. O and K opined that the aggregate of the abuse the Veteran 
suffered during boot camp acted as an extreme stressor, which 
continues to debilitate him.  They noted that working in law 
enforcement after service frequently triggered repressed memories 
of military trauma and caused intense reliving of the abuses.  
His ability to function deteriorated markedly, and eventually he 
lost his job.  He had not been employed since that time, and was 
afraid that his memories of abuse from boot camp would increase 
or be triggered unexpectedly and cause him to be fired.  There 
were no friends of family with whom the Veteran had an active 
relationship.  He had reexperiencing of traumatic events through 
nightmares, and avoided anything that would remind him of boot 
camp, including employment.  His social isolation was attributed 
by Drs. O and K to an avoidance of being hurt or disappointed.  
The Veteran was diagnosed with PTSD, chronic, and was assigned a 
GAF score of 51.

The Veteran's service treatment records (STRs) indicate that 
during his basic training he was prescribed anal balm.  
Furthermore, he complained of pain in both his knees for four 
days.  He was treated for his knees again the following week.  
The Board finds the alleged stressor related to the Veteran's 
being forced to put a mop stick in his rectum to be verified by 
the prescription of anal balm in the STRs.  In addition, his 
alleged stressor of being forced to run stairs leading to knee 
problems is reasonably verified by the two instances of knee 
treatment during boot camp.

The Board acknowledges the Veteran's other accounts of stressors 
from boot camp.  While we respect the sincerity of the Veteran's 
assertions, the law requires verification or corroboration of 
such claimed stressors when, as in the current case, there is no 
support in the record of his having participated in combat.  
Unfortunately, the Veteran's accounts are not supported by the 
objective evidence of record, such as the STRs, personnel 
records, or accounts from others.  See 38 C.F.R. § 3.304(f)(3).  
Furthermore, the alleged stressors are not such that they could 
be verified by Joint Services Records Research Center (JSRRC) or 
other means.  

The letter from Drs. O and K shows that the Veteran has been 
diagnosed with PTSD related to his experiences in boot camp.  
However, only the confirmed stressors can be used to support a 
diagnosis for the purposes of service connection.  See 38 C.F.R. 
3.304(f).  Therefore, the Veteran's claim must be remanded to 
schedule an examination to consider whether a diagnosis of PTSD 
can be supported based on the confirmed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
additional evidence, not already of record, 
which pertains to his claims for service 
connection for PTSD, and, if necessary, 
provide authorization to enable the RO to 
obtain such evidence.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to 
submit.

2.  After all available records and/or responses 
from each contacted entity have been associated with 
the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo VA examination to evaluate his 
PTSD or other mental disorder(s).  The claims file, 
to include a copy of this Remand, must be made 
available to the examiner.  The report of the 
examination should include indication that the 
claims file records were reviewed, and should 
include discussion of the Veteran's service 
treatment records, his documented history, and his 
history and contentions regarding his claimed PTSD 
or other mental disorder.  All indicated special 
studies deemed necessary should be conducted.

a.  The examiner should provide a definitive 
diagnosis of all mental disorders present, to 
include PTSD if the required DSM-IV criteria are 
met for that disorder.  In evaluating whether the 
Veteran meets the DSM-IV criteria for PTSD, only 
the verified stressors of the Veteran being 
forced to put a mop handle in his rectum and 
being forced to run stairs may be considered.

b.  The examiner should then render an opinion as 
to whether it is at least as likely as not (that 
is, to at least a 50-50 degree of probability) 
that any currently diagnosed mental disorder is 
causally related to the Veteran's period of 
active service, or whether such a relationship to 
service in unlikely (i.e., less than a 50-50 
probability).  The examiner should address the 
decades following service in terms of whether any 
diagnosed mental disorder was chronic or 
continuously manifested.  A complete rationale 
for all opinions expressed must be provided.

c.  Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

d.  If the examiner cannot state an opinion 
without resorting to mere speculation, he/she 
should so state, and indicate why this is the 
case.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim service connection for PTSD.  If the 
claim remains denied, the Veteran and his 
representative should be provided with an SSOC and 
an opportunity to respond.  The case must then be 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

